OPINION
PER CURIAM:
This is an appeal from an order dismissing a wrongful death and survival action brought by the parents of a stillborn child who died á ventre sa mere as a result of an automobile accident with appellee. Appellants concede that under the controlling law of our Supreme Court, a stillborn child has no cause of action for wrongful death and survival. Marko v. Philadelphia Transp. Co., 420 Pa. 124, 216 A.2d 502 (1966); Carrol v. Skloff, 415 Pa. 47, 202 A.2d 9 (1964).
Order affirmed.